Exhibit 10.3

 

E.SUN BANK Crediting Conditions Notice and Letter of Confirmation

 

Notice No.: 165300997701

 

I. The following credit limits are granted according to your crediting
application :

 

Categories and conditions about general credit limit:

 

No.

Category

Sub-category

Amount

Use Period/First Time of Use/Use Mode/

Interest Rate/Repayment Mode

(I)

General credit limit

Applied to items 1 and 2

NTD

90,000,000 only

Use period: 105/02/03 - 106/02/03

First time of use: 105/06/03 or earlier

Use mode: revolving

1 

Import financing (O/A)

Use period: 180 days

USD

1,500,000 only

Interest rate: It is LIBOR plus the 1.700% annual interest rate and the interest
is calculated from the borrowing date, unless otherwise stipulated in a credit
use application.

Repayment mode: The interest is paid monthly and the principle is repaid upon
maturity.

2 

Export financing (O/A)

Use period: 120 days

USD

2,000,000 only

Interest rate: It is LIBOR plus the 1.700% annual interest rate and the interest
is calculated from the borrowing date, unless otherwise stipulated in a credit
use application.

Repayment mode: The interest is paid monthly and the principle is repaid upon
maturity.

 

Categories and conditions about ordinary credit limit:

 

No. Category Amount

Use Period/First Time of Use/

Interest Rate/Repayment Mode

(II)

Short-term loan

Use mode: revolving

Use period: 6 months

NTD

120,000,000 only

Use period: 105/02/03 - 106/02/03

First time of use: 105/06/03 or earlier

Interest rate: It is the personal monthly time deposit interest rate index plus
0.480% of the annual interest rate. That is, the interest is calculated based on
the 1.700% floating interest rate from the borrowing date, unless otherwise
stipulated in a credit use application.

Repayment mode: The interest is paid monthly and the principle is repaid upon
maturity.

 

  Joint guarantor:   Credit Category No. Joint guarantor:    

 



 



 1

 

 

 

  Other conditions:

  (I) General credit limit shared by items 1 and 2:

 

(1) From the month following the first time of use, it is checked every three
months whether the total of the amount received through remittance and amount
credited with notes in the three months exceeds NTD 150,000,000. If no, the
credit limit is reduced to NTD 60,000,000 from the 10th day of the month of
verification. The outstanding debt exceeding the new credit limit shall be
repaid within 5 days. If this requirement is met in the next month of
verification, the original credit limit is restored from the 10th day of that
month. If the requirement is not met in two consecutive verification months, the
credit limit can no longer be used and the outstanding debt shall be repaid
within 5 days.

 

(2) 20% of the credit balance is used as a pledge of deposit.

 

(3) Import financing (O/A): An invoice must be provided when the credit limit is
used and a loan equal to the total value of invoice is made. The loan in USD can
be replaced by a loan in NTD. The interest is calculated dynamically based on
the personal monthly time deposit interest rate index of the bank (1.220%
currently) plus the annual interest rate 1.080% or higher. Each loan can be used
for up to 180 days.

 

(4) Export financing (O/A): An invoice and a customs declaration form must be
provided when the credit limit is used and a loan equal to 80% of the total
value of the invoice is made. Each loan can be used for up to 120 days. A loan
is available only when the buyer is Applied Optoelectronics Inc., Global
Technology Inc., ZT Group, or Quanta Computer Incorporated. The sales income
shall be credited to our dedicated repayment account and used to repay the
outstanding debt for export financing (O/A). The positive balance will be
refunded to the customer. If the customer fails to credit the account as
stipulated, it can no longer use the credit limit and shall repay the
outstanding debt within 5 days.

 

(5) If the buyer is the associated enterprise Applied Optoelectronics Inc., the
loan balance for export financing (O/A) shall not exceed USD 1,500,000.

 

(6) When a loan for import or export financing (O/A) is used, a 0.3% business
fee is charged.

 

(7) The total forex credit balance shall not exceed USD 2,600,000.

 

(8) The interest is calculated based on the USD interest rate (LIBOR +
1.700%)/0.946 or a higher interest rate. The interest rate shall not be lower
than TAIFX3/0.946 for the same period.

 

  (2) Short-term loan

 

(1) The associated enterprise Applied Optoelectronics Inc. shall provide a
certificate of foreign currency time deposit that we issue as a pledge of
deposit with us. The deposit shall be 100% of the credit balance or RMB
24,680,000.

 

Blank below

 



II. Other precautions

 

(1) You shall provide meeting minutes proving your board's agreement on the
aforesaid credit limits.

 

(2) This Crediting Conditions Notice and Letter of Confirmation is part of the
General Crediting Agreement signed between E.Sun Bank and Applied
Optoelectronics, Inc. Taiwan Branch. The matters not specified herein shall be
handled according to related credit use applications.

 

III. Service personal and hotline numbers

 

RM: Huang Youzong ARM: Li Rueitang Crediting management team: Lin Peiyi Forex
team: Jhang Yadi 02-29971313 #216 02-29971313 #212 02-29971313 #203 02-29971313
#239


Regards,

 

Applied Optoelectronics, Inc. (AOI) Taiwan Branch

 

Xinzhuang Corporate Finance Center of E.SUN Bank

 

 



 



 2

 

 

 

Statement of the Company (Borrower):

 

I. We acknowledge and agree that the credit limits and conditions you approve do
not constitute a promise, and that you may refuse to offer the aforesaid credit
limits and conditions and meanwhile reserve the right to approve or reject our
credit use applications when you cannot obtain quotation because quoting stops
or any other issue occurs on the market, when the joint guarantor or a
representative carries out an unusual action, or when a matter, such as the
market condition or capital cost, that makes you unable to offer the aforesaid
credit limits and conditions occurs.

 

II. After you notify us of the aforesaid credit limits and conditions, we can
use the credit limit only after negotiating with you on the interest rate,
amount, use period, and other conditions and recording them in related credit
use applications.

 

III. We acknowledge receiving this Crediting Conditions Notice and Letter of
Confirmation, have read it within a reasonable period and fully understood its
content and the aforesaid matters, and are willing to comply with the
specifications herein.

 

Regards,

 

E.SUN BANK

 

Borrower: Applied Optoelectronics, Inc. (AOI) Taiwan Branch

 

No.: 28410552

 

Responsible Person: Chih-Hsiang Lin

 

________________________________________ (Registered Stamp)

 

 

 

April 8th, 105 of ROC

 

Credited Account Number: 009977

Stamp: ___________  Handled by: ___________  Stamp verified by: ___________

LN1504 2015.11

 

 



3

 

